 

Management Agreement

 

Party A:    Federal Mining Resources Limited (“Party A”)

 

Party B:    Gold Billion Global Limited (“Party B”)

 


ARTICLE ONE: GENERAL PRINCIPLES

 

Section 1.1         To adapt to the changing commercial markets, Party A
entrusts the management rights of Champmark Sdn Bhd (“Champmark”), a privately
limited liability company incorporated in Malaysia, to Party B. Party A and
Party B enter into this agreement in goodwill in accordance to the Laws of
British Virgin Islands.

 

Section 1.2         Party A owns 85% equity interest in Champmark.  Champmark is
the Mining Contractor of the Mining Lease for Site IV-1 at the Merapoh Gold Mine
under the Contract for Work with MMC Corporation Berhad, the Permit Holder of
the Mining Lease.

 


ARTICLE TWO: TERM

 

Section 2.1  Term. The term of this agreement shall commence on the date of
execution of this agreement and shall remain in force and effect until both
Parties consider that the achievement of the objective of this agreement is no
longer possible or not to a satisfactory degree, the Parties may decide at any
moment to terminate the agreement on a date mutually agreed upon.

 


ARTICLE THREE: RIGHTS & OBLIGATIONS

 

Section 3.1  Rights & Obligations of Party A

 

(1)              Party A retains the control over the ownership, the mortgage
rights, and the disposition of the assets of Champmark. When Party A exercises
the rights over the assets of Champmark, such action shall not affect Party B’s
ability to maintain normal management and operation of Champmark’s mining
operation at Site IV-1 of the Merapoh Gold Mine and should undertake to advise
Party B in writing at the earliest possible time.

 

(2)              Party A shall provide to Party B the location for the
management and operation of Site IV-1 of the Merapoh Gold Mine in Pahang,
Malaysia.

  

Party A acknowledges that its reasonable good faith cooperation is critical to
the ability of Party B to perform its duties hereunder successfully and
efficiently. Accordingly, Party A agrees to cooperate fully with Party B in
facilitating Party B to formulate goals and objectives which are deemed to be in
Champmark’s best interest.

 

 

 

- 1 -

--------------------------------------------------------------------------------

 

 

Section 3.2        Rights & Obligations of Party B

 

(1)                           Party B shall resume the management and
administrative rights over the day-to-day business affairs of Champmark and the
mining operation at Site IV-1 of the Merapoh Gold Mine. Party B shall be
responsible for setting the operational objectives and management operating
system for Champmark in accordance to the laws, decree and pertinent rules and
regulations and the terms and conditions of this agreement.

 

(2)                           Party B shall hold the final right for the
appointment of members to the Board of Directors and the management team of
Champmark.

 

(3)                           Party B shall become the principal of Champmark
and hold the right to authorize Champmark to act for and on behalf of Party B,
and to impose non-compete restriction on Champmark.

 

(4)                           Party B shall provide financial support to
Champmark that include the obligation to bear losses incurred by Champmark under
normal operation circumstances. Party B shall also provide funding for further
investment in Champmark and be entitled to the option of purchasing an equity
interest in Champmark.

 

(5)                           Party B shall be entitled to the sharing of profit
and the right to impose no dividend policy,

 

(6)                           Party B is responsible for preparing the
management operations plan, the plan for use of funds, and final financial
report.

 

(7)                           Party B shall resume the responsibility for
management of the personnel, supplies and equipments of Champmark. Party B could
recruit, hire, train, promote, assign, set compensation level, and discharge all
operation and service personnel.

 

Article Four: Party B Management Executives

 

Section 4.1  Accountability. Party B shall apply the management accountability
concept to Champmark. Each level of the management and each department shall be
responsible for their performance and be accountable for their actions, with the
management appointed by Party B being accountable for the performance of
Champmark. The responsibilities of the management include:

 

(1)   based on Champmark’s actual situation and management requirements, develop
the strategic plan for the setup and personnel modification to support
Champmark’s growth;

 

 

- 2 -

--------------------------------------------------------------------------------

 

 

 

(2)   develop the operation plan and budget for the fiscal year and responsible
for the day-to-day operations and management controls;

 

(3)   solve problem areas as identified by Party A, recognize needed
improvements, take corresponding corrective action and determine the strategic
plan required;

 

(4)   responsible for the day-to-day operation of Champmark, represent Champmark
in all general business transaction and is authorized to negotiate and enter
into agreements on behalf of Champmark.

 

In order to fulfill the above responsibilities, the management shall assert
command over the business affairs and operations of Champmark. The various
department heads shall perform their responsibilities according to the corporate
strategy as set out by Party B. 

 

Article 6: Liabilities for Breach of Contract

 

Section 6.1  Party A’s Liabilities. If Party A fails to comply with the terms
and conditions as set out in this agreement, causing Party B unable to meet the
management objectives, Party B has the right to request Party A to resolve the
problem within a certain timeframe. If Party A is unable to resolve the
situation, Party B has the right to terminate this agreement. Party A shall
compensate Party B for all related financial loss and damages. 

 

Section 6.2  Party B’s Liabilities. If Party B fails to comply with the terms
and conditions as set out in this agreement and unable to deliver the management
objectives, Party A has the right to request Party B to resolve the problem
within a certain timeframe. If Party B is unable to resolve the situation, Party
A has the right to terminate this agreement. Party B shall compensate Party A
for all related financial loss and damages. 

 

Article 7: Miscellaneous

 

Section 7.1  Completion. Party A shall complete all procedures required to
transfer the management operations rights of Champmark and the Site IV-1 of
Merapoh Gold Mine to Party B within 30 days of execution of this agreement.

 

Section 7.2 Complementation Agreements. The parties can execute supplementary
terms to this agreement in writing as complementation agreement, which is
executed by the parties hereto.

 

Section 7.3  Copies. There are two copies of this agreement, each party has one
copy and each copy is a legally binding document.

 

 

 

 

- 3 -

--------------------------------------------------------------------------------

 

 

Section 7.4  Force Majeure. During the term of this agreement, if some
unforeseen event beyond the control of the parties that prevents any of the
parties from performing its obligations under the agreement, both parties shall
promptly handle the situation in accordance to the laws.

 

Section 7.5  Termination. In case of disputes during the term of this agreement,
the parties shall try to resolve the dispute amiably. In the event if the issues
cannot be resolved, the parties shall request to the other party in writing 30
days prior to the termination of this agreement.

 

Section 7.6 This agreement shall become a legally binding document when the
parties have caused this agreement to be executed on the date sign and sealed by
their duly authorized representatives.

 

 

 

 

 

Party A                                                                     
Party B

Federal Mining Resources Limited                         Gold Billion Global
Limited              

 

 

 

 

/s/ Lai Kui Shing Andy                                            /s/ Mind Ding
Wu

                                                                                                                                                

Representative: Lai Kui Shing Andy                          Representative: Ming
Ding Wu

 

Date:     1/7/2013                                                     Date:    
1/7/2013

 

 

 